22

N° 465

IDENCE DE LA REPUBLIQUE REPUBLIQUE CENTRAFRICAINE
ee —S-s-s-s-s- Unité - Dignité - Travaii

DECRET N°94,2n9 /

PORTANT ATTRIBUTION D'UN PERMIS
D'EXPLOITATION ET D'AMENAGEMENT
A L'INDUSTRIE FORESTIERE DE
BATALIMO (I.F.B.)

LE PRESIDENT DE LA REPUBLIQUE
CHEF DE L'ETAT
«
VU la Constitution du 28 Novembre 1986, modifiée par les Lois
Constitutionnelles n° S 91.001 du 8 Mars 1991, 91.003 du 4
Juillet 1991 et 92.013 du 28 Août 1992

VU la Loi n° 90.003 du 9 Juin 1999, portant Code Forestier
Centrafricain ;

VU le Décret n° 93,329 du 24 Octobre 1993, portant nomination du
Premier Ministre, Chef du Gouvernement ;

VU le Décret n° 93.349, portant des Membres du Gouvernement ÿ
Re. :
vu le Bécret n° 91.018 du 2 Février 1991 fixant les modalités
d'octroi des Permis d'Exploitation et d'Aménagement (PEA)l eu
matière Forestière ;

VU l'Ordonnance n° 69,055 du 13 Octobre 1965 portant attributdiéih äu
PTE 103 ‘à l'I.F.B, ;

VU 1a demande de la Société IFR en date qu 17 Mare 1994.

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSES, PECHES,
TOURISME ET DE L'ENVIRONNEMENT

LE CONSEIL DES MINISTRES ENTENDU
DECRETE
ART. ler. - 11 est attribué à la Société Industrie Forestière de
BATALIMO (I.F.B.) un Permis d'Exploitation et

d'Aménagement (PEA) d'une superficie d'environ 119.000
ha de forêt utile. ———

Ce Permis est composé de Huit (8) unités forestières de
production.

Le Permis ainsi constitué est inscrit au Sommier
Forestier 6ous le -numéro 94.001.
